i          i      i                                                                             i         i       i




                                    MEMORANDUM OPINION

                                             No. 04-10-00488-CR

                                          IN RE John Gerald MASS

                                      Original Mandamus Proceeding1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: July 14, 2010

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION

           On June 30, 2010, relator John Gerald Mass filed a petition for writ of mandamus,

complaining of the trial court’s failure to rule on his motion for an out-of-time appeal. However,

only the Texas Court of Criminal Appeals has jurisdiction over matters related to post-conviction

relief from an otherwise final felony conviction. See Ater v. Eighth Court of Appeals, 802 S.W.2d
241, 243 (Tex. 1991) (out-of-time appeal from final felony conviction may be sought by filing a writ

of habeas corpus pursuant to article 11.07 of the Texas Code of Criminal Procedure).




           1
          … This proceeding arises out of Cause No. 2001-CR-4941, styled State of Texas v. John G. Mass, in the 227th
Judicial District Court, Bexar County, Texas, the Honorable Philip A. Kazen, Jr. presiding.
                                                                      04-10-00488-CR



     Accordingly, relator’s petition is DISMISSED FOR LACK OF JURISDICTION.

                                                        PER CURIAM

DO NOT PUBLISH




                                       -2-